Citation Nr: 1110945	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of right wrist fracture with nontender scars, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD) (claimed as trouble with mental attitude, short temper, memory loss, and sleep disturbances with bad dreams and nightmares), to include as due to an undiagnosed illness, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bronchitis (claimed as respiratory problems and pneumonia), to include as due to undiagnosed illness.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for muscle pain in the legs, including shin splints, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain in the arms, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle pain in the back, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for intermittent bruising and scaling of the skin (claimed as skin condition of the hands and arms), to include as due to undiagnosed illness.

9.  Entitlement to service connection for a thyroid disorder, to include as due to undiagnosed illness.

10.  Entitlement to service connection for fatigue and lack of endurance, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disorder (GERD) and reflux esophagitis (claimed as acid reflux), to include as due to an undiagnosed illness.

12.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

13.  Entitlement to service connection for frequent urination, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1994.  He had service in Southwest Asia from October 11, 1990 to April 16, 1991 and from August 21, 1992 to October 30, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 1999 and August 2000 rating decisions, the RO denied service connection for esophagitis, headaches, fatigue and lack of endurance, and frequent urination, all as due to undiagnosed illness, on the basis that the claims were not well-grounded claims.  In September 2002, the Veteran requested that these claims be readjudicated. Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Congress included a provision allowing VA to readjudicate claims denied between July 14, 1999, and November 9, 2000, as not well-grounded "as if the denial or dismissal had not been made."  A request for readjudication must be received not later than two years after November 9, 2000.  In this case, the August 1999 and August 2000 denials fell within the time period of this provision, and the Veteran made a timely request for readjudication in September 2002.  Accordingly, the issue of whether new and material evidence has been presented to reopen these claims is not for consideration.

The Board also notes that service connection for shin splints, residuals of injuries to the knees, and residuals of pneumonia was denied in a July 1994 rating decision.  One of the Veteran's contentions in the present case is that he has a constellation of symptoms as a result of an undiagnosed illness attributable to his service in the Persian Gulf.  Because he now seeks compensation, at least in part, under a new theory of entitlement based on a liberalizing regulation, the Board will adjudicate the current claims as new claims, rather than as an application to reopen the prior claims based on new and material evidence.  See Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)).

In July 2008, the Board remanded this case.  

The issues of service connection for PTSD and feet disabilities and service connection for muscle pain in the legs, muscle pain in the arms, muscle pain in the back, intermittent bruising and scaling of the skin (claimed as skin condition of the hands and arms), a thyroid condition, as due to undiagnosed illness,  fatigue and lack of endurance, a gastrointestinal disorder to include GERD and reflux esophagitis (claimed as acid reflux), headaches, and for frequent urination, all as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right wrist fracture with nontender scars, has been assigned the maximum schedular rating under Diagnostic Code 5215.

2.  In an August 1999 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal.

3.  Evidence submitted since the RO's August 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  Bronchitis is attributable to service.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of right wrist fracture with nontender scars, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.71a, DC 5003-5215 (2010).

2.  The RO's August 1999 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

3.  New and material evidence has been received since the RO's August 1999 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  Bronchitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in January 2009, March 2006, and January 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the increased rating claim, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Per the Board's remand below, all of the service treatment records are not in the claims file.  However, the increased rating issue does not require these records to assess the current level of disability and the new and material issue and service connection for bronchitis are being granted, so there is no prejudice in deciding these matters.  Otherwise, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA rating examination in August 2009.  38 C.F.R. § 3.159(c)(4).  The examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The pertinent VA examination reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating for Right Wrist

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed in the process of making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims ("the Court") found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran dislocated and fractured his right wrist during service.  The Veteran was separated from service in April 1994.  He immediately filed a claim for VA benefits.  In a July 1994 rating decision, service connection for residuals of a fracture of the right wrist was granted and a 10 percent rating was assigned under Diagnostic Code 5003-5215 effective April 1994.  

The Veteran has claimed that an increased rating is warranted.  In November 2002, VA records reflect that the Veteran had decreased range of motion of the right wrist.  There was no crepitus and grips were normal.  Phalen's, reverse Phalen's, and Tinel's were all positive.  In July 2003, the Veteran indicated that he had pain and numbness in his right wrist and would occasionally drop objects.  However, November 2003 records showed that his grip strength was good and there was no sensory loss.  In May 2004, the right wrist was noted to be "immobile."  However, later records in September 2005 note limited flexion and extension, but not immobilization.  

An August 2009 x-ray revealed evidence of prior injury to the distal radius with placement of plate and scares.  There were no acute fractures or tissue abnormality.  There were some degenerative changes at the radiocarpal joint.  In October 2010, the Veteran was afforded a VA examination to resolve whether there is movement of the right wrist.  The Veteran's range of motion revealed dorsiflexion from zero to 70 degrees with no pain; palmar flexion from zero to 40 degrees with pain throughout; deviation from zero to 10 degrees with pain; and ulnar deviation from zero to 45 degrees with no pain.  X-rays revealed fixation of the distal radius fracture; no acute fracture or dislocation of the right wrist; and degenerative changes of the radiocarpal and distal radioulnar joints.  The Veteran reported that he had been assigned different duties at work and had increased absenteeism due to his right wrist.  He also had decreased mobility, decreased manual dexterity, decreased strength, and pain.  There were no effects of the problem on usual daily activities.  

Normal wrist dorsiflexion is from zero to 70 degrees; normal wrist ulnar deviation is from zero to 45 degrees; normal radial deviation is from zero to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent for his service-connected residuals of right wrist fracture with nontender scars.  Under Diagnostic Code 5215, which governs limitation of motion of the wrist, 10 percent is the maximum rating.  Thus, the Veteran is in receipt of the maximum rating allowed under Diagnostic Code 5215.

Where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca (holding that consideration must be given to functional loss due to pain, and weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Ratings in excess of 10 percent are provided pursuant to the only other diagnostic criteria pertaining to the wrist, Diagnostic Code 5214.  This diagnostic code provides ratings of 30, 40 and 50 percent for ankylosis of the major wrist, depending on the situation.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent under these diagnostic criteria, but in the absence of any evidence that his right wrist is currently ankylosed, an increased rating is not warranted under Diagnostic Code 5214.  The Veteran has most consistently demonstrated range of motion of his right wrist.  Although there was one notation of it being immobilized, no explanation was given, such as if the Veteran was wearing a brace as opposed to actual ankylosis of the joint.  All other records show significant motion.  As such, the Board finds that ankylosis is not shown and a rating on this basis is not warranted.  

The Board has also considered the rating criteria for degenerative arthritis.  In pertinent part, 38 C.F.R. § 4.71a, Diagnostic 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints.  The Veteran is already rated based on limitation of motion.  

The Veteran is also service-connected for the surgical scars, but the record does not reflect that they are symptomatic or of such size to warrant a compensable rating pursuant to the rating criteria for scars is met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, preponderance of the evidence is against a rating in excess of 10 percent.  

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist disability with the established criteria found in the rating schedule for right wrist disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is not shown to be evidence of marked interference with his employment due to the disability.  There is nothing in the record which suggests that the service-connected wrist disability markedly impacted his ability to perform his job as a corrections officer.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disability's manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


New and Material Evidence to Reopen Claim
Of Service Connection for PTSD

Post-service, in February 1998, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been in combat during active service and had exposure to dead bodies.  The diagnosis was PTSD, acute, with depression.  

In an August 1999 rating decision, service connection for PTSD was denied on the basis that there was no confirmed diagnosis of PTSD and there was inadequate evidence of a stressor.  It was noted that DSM-IV defined "acute" as symptoms of less than six months.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's August 1999 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001, and this claim was so filed.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  VA records dated in September 1999 diagnosed dysthymia.  October 1999 records diagnosed PTSD.  In June 2003, the Veteran was afforded a VA examination.  At that time, the Veteran indicated that he had been in a combat zone in Kuwait.  The Veteran related that he was on the front line of fire in combat.  The examiner thereafter conducted a mental status examination and noted that the Veteran did not have a current psychiatric disability.  However, thereafter, VA treatment records dated through 2008 continued to reflect diagnoses of PTSD.  

For the purpose of establishing whether new and material evidence has been submitted to reopen the claim, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claim for lack of a current disability and a verified stressor.  The record now includes medical evidence diagnosing PTSD  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it is sufficient for the new evidence to reflect a diagnosis of PTSD to reopen the claim, i.e., one of the prior procedural defects has been cured.  

Thus, the new and material evidence has been received as to the prior procedural defect of there being no "current disability."  There is sufficient evidence to warrant a reopening of the claim based on the new and material evidence establishing a current diagnosis.  New and material evidence has been received since the RO's August 1999 decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection for Bronchitis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, any neuropsychological signs or symptoms, signs or symptoms that may involve the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

To qualify for compensation under above-indicated provisions, "Persian Gulf veteran" is defined as "a veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As detailed below, the complete service treatment records are not in the claims file.  

At the time of his expiration of term of service examination, the Veteran denied having any tuberculosis, dyspnea, asthma, pain or pressure in his chest, and chronic cough.  The examination of the Veteran's lungs was normal.  

In November 1997 correspondence, the Veteran reported that he had pneumonia shortly after leaving the Persian Gulf.  

March 2004 private x-rays did not reveal any infiltrates of the lungs.  

In August 2009, the Veteran was afforded a VA examination.  The diagnoses were allergic sinusitis and bronchitis, likely allergic bronchitis.  The examiner indicated that a review of the service treatment records (present at the time of the examination) reflected symptoms compatible with a diagnosis of bronchitis and one episode of pneumonia in 1992.  The examiner provided an opinion that it was as likely as not that the Veteran's bronchitis began while he was in the military.

The Board attaches the most probative value to this opinion, as it is well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

Since the VA examiner's opinion is the most probative evidence regarding the etiology of his diagnosed bronchitis, service connection is warranted for bronchitis on a direct basis.  Since bronchitis is a diagnosed condition, service connection as an undiagnosed illness is not appropriate; rather, service connection on a direct basis is appropriate.  


ORDER

Entitlement to an increased rating for residuals of right wrist fracture with nontender scars is denied.  

The application to reopen the claim of service connection for PTSD is granted.  

Service connection for bronchitis is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

As mentioned above, the complete service treatment records are not contained in the claims file, but have previously been associated with the claims file.  The case was remanded by the Board in July 2008.  Pursuant to the Board's remand, the Veteran was afforded VA examinations in 2009 and 2010.  It is apparent from the examination reports that the service treatment records were reviewed and mentioned in conjunction with those examinations.  However, when the case was returned to the Board, the majority of service treatment records were no longer in the claims file.  As such, the Board finds that this case must be returned to the RO in order to obtain these service treatment records which may be located with one of the VA examiners or at the RO.  Every effort should be undertaken to locate and obtain these records.  

Also, additional development is necessary for several issues.  


PTSD

The claim of service connection for PTSD has been reopened per above.  However, the Board finds that further development is needed.  

The record suggests that the Veteran served in the infantry, in combat; however, his combat service has not been verified.  In addition, the Veteran should be provided another opportunity to articulate his claimed stressors.  If he does not have verified combat service, an attempt to verify the Veteran's claimed stressors through the appropriate channels, to include the U.S. Armed Services Center for Research of Unit Records (CRUR) (Note: CURR is now called the U. S. Army and Joint Services Records Research Center (JSRRC), should be made.  JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.  

In this regard, the Board further notes that recent Veterans Benefits Administration (VBA) Training Letter No. 10-05 (July 16, 2010) provides that "if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the veteran for a VA psychiatric examination" pursuant to recently amended 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Consequently, since the Veteran's DD Form 214 reflects that he is the recipient of the Southwest Asia Service Medal and Kuwait Liberation Medal, the Board finds that this is an additional reason to afford him an appropriate examination.


Muscle Pain

The October 2010 examination diagnosed the Veteran as having muscle pain in his legs, arms, and back.  There was no opinion as to whether this diagnosed muscle pain was due to previously diagnosed disabilities or whether it was a chronic disability due to an undiagnosed illness.  Therefore, the VA examiner who conducted this examination should be asked to provide an addendum opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of muscle pain due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  If this examiner is unavailable, the Veteran should be afforded a new examination by another examiner who should be requested to answer that inquiry.  




Skin

December 2005 VA records noted that the Veteran had acquired keratoderma.  March 2006 records noted the presence of a keratotic lesion on his left finger.

In February 2010, the Veteran was afforded a VA examination.  At that time, he reported that he had experienced intermittent bruising, scaling, and peeling of the skin of his hands, which had first occurred when he was in the Persian Gulf.  In 1998, he indicated that the itching and peeling of the skin again occurred and had since continued to occur.  He also indicated that while in the Persian Gulf, he had noticed blood-filled blisters on his arms and this had recurred since 1992.  Physical examination revealed a few hypopigmented well-healed flat scars and a few tan gritty papules on his hands.  

In addition, there were slightly thickened keratotic plaques on his palms.  On his forearms, there were several well-healed flat, linear surgical scars on his right wrist and forearm and several other linear flat, hypopigmented and well-healed scars on the dorsal forearms.  

The examiner indicated that he had placed an order for a 24-hour urine porphyrin to determine if he had porphyria cutanea tarda, a known blistering skin disease.  Otherwise, the examiner provided an opinion that current skin disorders were not related to service.  However, the record does not reflect any results of the urine test.  

An October 2010 examination diagnosed the Veteran as having atopic dermatitis of the hands and arms.  

In light of the foregoing, the Veteran should be afforded a VA examination which includes a 24-hour urine porphyrin test.  All current disabilities should be indicated and the examiner should provide an opinion as to whether any skin disability to an undiagnosed illness or is related to service.  



Thyroid

There is no medical opinion of record regarding whether the Veteran has a thyroid condition, as due to undiagnosed illness.  As such, an examination and opinion on that point should be obtained to determine if the Veteran's hypothyroid disorder is related to service.  


Frequent Urination

In October 2010, the Veteran was afforded a genitourinary examination which diagnosed the Veteran as having bladder irritative symptoms of frequency and urgency.  There is no opinion regarding whether these symptoms are due to an undiagnosed illness or otherwise related to service.  

Accordingly, this matter is REMANDED for the following actions:

1.  A VCAA letter pertaining to direct service connection should be sent to the Veteran.  

2.  The RO should attempt to obtain the missing service treatment records which may be located with one of the VA examiners or at the RO.  Every effort should be undertaken to locate and obtain these records.  

3.  Verify whether the Veteran had combat through the appropriate service department channels.  

4.  The Veteran should be provided another opportunity to provide specific information regarding his claimed stressors.  If the Veteran did not have combat service, an attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.  

5.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis, to include the stressor of being in fear of hostile military or terrorist activity.

If the Veteran is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed acquired psychiatric disorder, other than PTSD, is related to the Veteran's military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  Obtain a medical addendum opinion from the October 2010 examination October 2010 examiner.  If this examiner is unavailable, a new examination should be scheduled.  The claims file must be made available and reviewed.  The examiner should provide an opinion to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of muscle pain of the legs, arms, and/or back due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

7.  Thereafter, schedule the Veteran for a VA examination.  Any indicated tests, including a 24-hour urine porphyrin study, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of skin problems or bladder irritative symptoms due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any currently diagnosed skin disability or bladder disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether the Veteran's hypothyroidism more likely than not, less likely than not, or at least as likely as not, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

8.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

9.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West & Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


